The State has filed a motion for rehearing in this cause, insisting that we erred in reversing the case, and calling our attention to the fact that the court in his qualification to the bill copied in the original opinion stated, "The defendant had filed an application to submit to the jury the question of suspended sentence and the same was put on the motion docket, and the motion of the defendant was granted by the court." In the original opinion we did not discuss this paragraph of the qualification, for the reason that the record before us contained no application for a suspension of sentence, and the court in his charge did not submit that issue to the jury. The record being in that condition, we thought perhaps the court had some other case in mind when approving the bill, for if an application for a suspension of sentence had been filed, it should have been embraced in the record, and the court in his charge should have submitted it to the jury. However, in the motion for rehearing State's counsel insists that such motion *Page 194 
was filed, and states that was his reason for inquiring into the former charge against appellant, although remote, and thought this court had so held in an opinion written by the writer in Williamson v. State, 74 Tex.Crim. Rep., 167 S.W. Rep., 360.
In the case of Leonard v. State, 53 Tex.Crim. Rep., this court, speaking through Judge Ramsey, held a court could not qualify a bill by inserting in his qualification matters outside of the record. Judge Ramsey said, in speaking of a qualification of a bill by the trial judge: "We have, as we should have, great respect for any finding of fact by the trial court, and if there was any evidence to support such finding, we would not hesitate to uphold the conclusion of the trial judge, but in view of the record, with no statement to support the finding, we can scarcely bring ourselves to believe the opinion of the trial court on this question is supported by the record." Under this rule of decision, with no application for a suspension of sentence in the record, the charge of the court not submitting that issue, there was nothing in the record to support the qualification, therefore we did not discuss it. But as the State insisted in the motion for rehearing an application for suspension of sentence was filed, the court ordered the clerk of this court to issue a writ of certiorari commanding the clerk of the District Court of Fannin County to send up without delay a perfect transcript of the record in said cause, incorporating the appllcation for a suspension of sentence filed in said cause (if any filed) and all other pleadings and orders had in said cause, and which were not included in the transcript heretofore filed in this court in this case. In answer to the writ the clerk filed an answer, and a supplemental answer. In the original answer the clerk states:
"(1) That in making up the transcript in the above cause I put in all the matters in the case that I could find of record or file, except as shown by this certificate.
"(2) That there is no application with the papers for a suspension of sentence, but defendant swore to same before me and I filed it.
"(3) There is on the criminal motion docket of this court the following entries on page 82, criminal motion docket No. 1:
 No.         Attorneys.          Style of Case.      Nature of Motion.
8763.  Cunningham  McMahon.   The State of Texas    Defendant's Motion
                                      vs.           to Suspend Sentence.
                              Frank M. Bullington.

and on the opposite page, 82, the above entries continuing are as follows:
  Date of Motion
Month.   Day.   Year.                   Disposition of Motion.
March      2,  1915.               March 2, 1915 — Motion granted.

"That said entries are in the handwriting of L.L. Peterson, clerk of this court, except the entry `March 2, 1915 — Motion granted,' which is in the handwriting of Hon. Ben H. Denton, judge of this court."
In the supplemental answer the clerk adds:
"That I have no recollection of seeing an application for the *Page 195 
suspension of sentence in the papers in the above cause; I remember swearing the defendant to such an application but have no independent recollection of whether I filed it or not, but I must have filed it or it would not be on the motion docket; that my records show the same entry in the motion docket in every case where the suspended law is applicable that has been tried in this court since such suspended law has been in force; that in only one case does the record show that during the progress of such trial was such application for suspended sentence withdrawn, and in that case the court required the attorneys for the defendant to make written application for the withdrawal of such motion, and such motion for withdrawal was put on the motion docket and the court by order granted same; that no such order and record appears in this case and I have never seen a motion in the above case asking for the withdrawal of such issue."
It is seen that the above record shows the plea to have been filed on March 2nd, and the verdict was rendered on March 2nd. The clerk certifies that the case occupied two days time in its trial, so the plea was not filed on the first day, or before beginning of the trial, but on the day the verdict was rendered.
The above facts are stated that the contention of each of the parties may be understood. The district attorney, Mr. Lipscomb, in his argument on the motion for rehearing, says:
"The trial judge and the district attorney, it seems, have been very badly mistreated in this case in that from what took place in the case it seems that Judge Harper and the court took statements and contentions of defendant's counsel in the place of the record and the true facts in this case. And in this connection we wish to state that the defendant filed an application for suspended sentence and that the record in the case shows it and then, when the case gets before this court it seems that defendant forgets even having filed the same and contend that no such application was ever filed. The true facts in the case are that the application was filed and that it was kept from the prosecution during a greater part of the trial of the case, and that when it was discovered by the prosecution the defendant and his counsel withdrew the application from the papers in the case and from the case, but that that was after the defendant was on the witness stand and after the questions asked by the district attorney had been asked. We do not charge that the attorneys for the defendant wilfully attempted to mislead this court, but we do insist that the explanation to the bill of exceptions and the record in the case as it now is, and the true facts establish the fact that the defendant's counsel were in error when they charged, if they did, that there was no application for suspended sentence filed and that the trial judge was using statements in his explanation to the bill of exceptions that were not the fact"
Messrs. Cunningham and McMahon, attorneys for defendant, in their answer most emphatically deny that an application for a suspension of sentence was filed in this case. They say:
"We stated that the record showed that the suspended sentence issue *Page 196 
was not in the case, and we insist that it was not, for the following reasons:
"1. If it was in the case why didn't the court or the district attorney suggest that this evidence was admissible for that purpose instead of admitting that they knew it was not admissible? One of two things is true, that they knew it was not there or they have had a change of heart as to the law on this point.
"2. The supplement to the transcript shows that this entry is merely on the motion docket and that the court's order thereon was never written up in the minutes. We have asked the clerk to send in a second supplement, giving all of the facts. This second supplement shows that in every case that has been tried since the suspended sentence law has been in effect these same entries appear on the docket. The truth is, as shown by these supplements, that our mechanical clerk made these entries in every case whether applied for or not. If the district judge and district clerk can be convinced that they are not a part of the prosecution, then the defendant may have a chance at a fair trial and an opportunity to get a record that is not distorted before this court. The district clerk volunteered his opinion that the motion was filed or it would not have been docketed; and the district attorney in his letter stated that it was, but didn't state it when he admitted that the testimony was not admissible. As they have given their opinions and go out of the record I will tell the court what the true facts are, but do not expect the court to consider this statement, as it is out of the record and only in answer to them. When we were asked for an announcement my co-counsel came to the writer and asked him whether he thought we should file an application for suspended sentence. I stated if they convicted the jury would not suspend and that the application would prejudice the case and we decided not to file one. The district clerk may be correct in saying that he swore the defendant to one, but his conclusion that he filed it, when he admits he has no recollection of it, is not correct.
"3. The suspended sentence law provides that the application shall be filed before an announcement of ready. The court knows from the size of the record in this case that it took more than one day to try it. The second supplement to transcript shows that it took two days to try the case, as the talesmen who were picked up to try this case served two days on it. Now, if an application for suspended sentence had been filed it would have been filed on the first day of the trial or before the trial began. The judgment shows that it was rendered on March 2, 1915. This mysterious entry on the motion docket shows that it was made on March 2, 1915, the same day that the judgment was rendered and was never written up on the minutes. If it had been filed it would have been filed on March 1, 1915.
"4. If this motion had been filed the court would necessarily have had to charge on it unless we withdrew it. The court does not say that we withdrew it, because we did not, and the second supplement to the transcript shows that in the only case where one was withdrawn that *Page 197 
the court required a motion to withdraw and an order duly entered thereon withdrawing same."
We have copied these matters to show the contention of both State's counsel and defendant's counsel. The answers to the certiorari by the clerk would show that the clerk is positive an application to suspend sentence was sworn to, but the clerk is not so positive that same was filed, but is of the opinion it was. However, the clerk can not find the application, and only shows a docket entry on the motion docket, which was not carried forward in the minutes. It has been held frequently that the court can only consider orders which appear in the minutes, and we can not consider entries which only appear on the dockets of the court. Long v. State, 3 Texas Crim. App., 321, and cases cited in Offield v. State, 61 Tex.Crim. Rep., 135 S.W. Rep., 566.
But we think it immaterial, in the decision of this case, whether or not an application was filed, and have merely made the above full statement as counsel for the State insists that in the original opinion the trial judge and the district attorney were badly mistreated, and if so we want the record to speak and correct any wrong the opinion may have done them or either of them. The writer certainly thinks the trial judge was in no way mistreated in the original opinion. In the bill it is recited, "that when appellant made the request, before taking the witness stand, that counsel for the State be instructed not to question him about the return of an indictment some fourteen years prior thereto, as it was too remote to be admissible, the trial court stated such evidence was too remote to be admissible, but that he would permit the question to be asked." In approving the bill the court says: "Just before the defendant took the stand, counsel said that Bullington had been tried and acquitted in that court about fourteen years ago and he didn't want the district attorney to be asking about that. I told him I thought it too remote, but I would not pass on it until it come up to me." We merely held that the trial court was in error in so holding, citing the authorities. That if the objection was timely made, as in this instance, and he held the testimony inadmissible, he should sustain the objection and not let the inadmissible testimony be brought before the jury. If we can not correct the errors of the trial court, then we have no function to perform. Certainly by saying the trial court was in error is in no way badly mistreating him, for in his qualification he says he held that the testimony was too remote, yet he permitted the district attorney to bring the matter before the jury and ask questions in regard to testimony he held too remote to be admissible. The judge's view that he could not and would not instruct the district attorney not to ask questions in regard to inadmissible testimony was an incorrect view, and has so been held in a number of instances, and it was our duty to call his attention to this incorrect view of the law that the same error might not be committed in the trial of other cases.
As to our "badly mistreating" the district attorney, we had no such intention and no such thought. If, as recited in the bill, after the judge had said the testimony was too remote, yet he would not instruct *Page 198 
the district attorney not to ask the questions, the district attorney said, "he knew such evidence was not admissible, but if counsel for appellant did not want it in they could then object to such evidence," and with that knowledge had sought to elicit testimony he knew to be improper and inadmissible, all that was said in the original opinion should have been said, and district attorneys cautioned not to let their zeal get the better of their judgment. We attributed nothing improper to the district attorney, and the remarks could not be considered as "badly mistreating him," and we had no such thought, but were endeavoring only to rule so emphatically that such errors would not occur again. However, in justice to the district attorney we want to say that he contends most vigorously that he made no such remark, and at the time he asked the question he thought the testimony admissible, and if he did not admit he knew the testimony to be inadmissible, then a portion of the original opinion should not have been written, for that portion of it would have no application to the record. But at the time the original opinion was written all we had before us was the record containing the bill copied in the original opinion, and did not know the district attorney contended the bill did not recite the facts correctly. The trial judge in qualifying the bill, as he did, in no way qualified that statement in the bill, and if it was incorrect in reciting that the district attorney had made such admission and remark, as he qualified the bill in other respects, we naturally concluded that if the recitation was incorrect, he would in his qualification also have qualified that statement in the bill. It is commendable in the district attorney to seek to elicit all the testimony he believes to be admissible, and if he thought this testimony admissible, he should not and we would not under such circumstances criticise him, even if we should hold that he was wrong in his contention, as we do in this case. And that the original opinion may not go in the books as written without the contention of the district attorney, and the grounds of his contention being known, is why we have set forth the matters so fully, for we have the highest regard and esteem for the district attorney, Mr. Lipscomb; think him an able and zealous officer, yet this should not and would not keep us from holding that error was committed, if error had been committed. Mr. Lipscomb not only contends that he did not admit he knew the testimony was inadmissible, but he says he contended, and he, in this motion for rehearing, contends that said testimony is and was admissible, if a plea was filed asking for a suspension of sentence, and cites us, as hereinbefore stated, to the case of Williamson v. State, 74 Tex.Crim. Rep., in which the writer of this opinion said in discussing the suspended sentence law, "when one elects to file this plea asking for clemency, if found guilty, the law puts in issue his past reputation, and evidence of the character of life he has lived in the past is admissible to enable the jury to determine whether or not the clemency should be extended." If the use of this expression led the district attorney to believe that we were overruling or changing the rule laid down in the case of Winn v. State,54 Tex. Crim. 538, we were indeed unfortunate in the *Page 199 
use of language. We did not intend to abridge the rule there announced. "In other words, the law will not permit the early indiscretions of a witness to be brought into requisition to besmirch and becloud his subsequent life if his later life has been upright. To do so, as expressed by Judge Greenleaf, would be to preclude any possible chance of reform, and would enable State's counsel to parade early misdeeds of a subsequently useful life to be introduced to becloud and discredit the subsequent honorable and useful life." This expression is peculiarly applicable to the recitals of the bill in this case. It reads: "Defendant's attorneys stated to the court and to the district attorney in the presence of the court that the defendant fourteen years prior to this trial had been charged with the offense of murder, and tried in this court and found not guilty by a jury, and had never since then been charged with any offense and had lived in Fannin County during all of such time since said trial." Under all of our decisions, if he had lived an upright life for fourteen years immediately preceding his trial, this testimony would be too remote whether sought to be used to discredit him as a witness or to affect his character as a man. Not only would such testimony be too remote, but also it would be improper to reach back some thirty years or more and ask if he had not been charged with an offense in Tennessee before coming to Texas. There is but one instance where these remote transactions become admissible, and the rule is stated in Oats v. State,67 Tex. Crim. 488, that is where the State can show continuous criminal conduct up to and including the time of the commission of the offense for which he is on trial. If fourteen years had elapsed, in which appellant had been charged with no offense, then the State should not be permitted to reach back beyond that and go back thirty years in an effort to discredit him as a man or as a witness. If the district attorney gathered from the Williamson case that we held when an application for a suspension of sentence is filed, that the State can reach from the cradle to the grave, in an effort to discredit the defendant, we want to say now we intended no such holding. If a man for a number of years has lived an upright, creditable life, his early indiscretions can not be inquired into. If, on the other hand, his life has been one in which he has so lived as to be almost continuously charged with crime, the State can reach as far back as this continuous course of evil conduct has been continued. The writer thought he had made his views plain in Vick v. State,71 Tex. Crim. 50, wherein he said: "I am of the opinion that unless there is other evidence showing a continuity of criminal acts, a conviction had more than seven years prior to the commission of the offense for which he is on trial would be too remote and should not be admitted." But, as the district attorney claims, if the evidence of offenses committed fourteen years ago is not admissible, he was misled by the opinion in the Williamson case, and, therefore, not subject to the criticism contained in the original opinion, we have gone into the matter fully that no one else may be misled thereby, and perhaps if the language we used in the Williamson case, supra, misled the district attorney, the criticism *Page 200 
addressed to his action in the original opinion should be addressed to the writer for not using more appropriate language in the Williamson case. And inasmuch as we held that the testimony, under the record before us, was inadmissible, even though a plea asking for a suspension of sentence had been filed, it becomes unnecessary for us to pass on the disputed issue of whether or not one was filed in this case, but merely state the facts as we have done, that no one may be mistreated by the original opinion.
The State also contends that the bills of exception complaining of the remarks of counsel are insufficient to bring the question before us for review; that the bills do not "show there was notestimony, or lack of testimony" to justify the remarks. One of the bills (No. 11) states, "because the argument was out of the record, and because there was no evidence as to defendant's reputation and nothing in the record that the State could show a bad reputation," etc. No. 12 says the defendant objected "because the attorney was out of the record, and there was no evidence in the case to justify any such argument," etc. No. 9 reads that the argument was objected to "because the attorney was out of the record, and because there was no evidence as to the separation mentioned in the argument," etc. No. 8 objects to such argument because same was not in the record, etc. No. 10 objects because such argument was out of the record, and because such statement was not the law, etc. We think the objections sufficient to bring the matters before us for review. They state the argument used, and the objections made, and the court by his approval certifies that such argument was used and objections made. Bill No. 8 is qualified by stating it was in evidence that defendant had been tried for murder fourteen years prior thereto. This qualification only emphasizes the fact that the court should have sustained appellant's objections to this testimony when he timely made the objection to it. To two of the bills the court does say that the remarks were in reply to argument of defendant's counsel, and this correction we cheerfully make as State's counsel requests it. But to two others, the only reason given is that appellant's counsel requested no charge in writing, but admitting that exceptions were reserved and oral request was made to instruct the jury not to consider such remarks. State's counsel insists that there was evidence introduced on the trial to authorize some of the remarks, but says: "We do not contend that the statement of facts contain all these little matters." If the record that is sent us does not contain evidence that was adduced, be it big or little, we have no knowledge of it, for it is by the record alone we pass on the matters assigned as error in the record. If there was evidence to justify the remarks, it should have been included in the record, else we must presume that the record signed and agreed to by counsel and approved by the court correctly presents the matter.
The motion for rehearing is overruled.
Overruled. *Page 201